DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-10 are allowed because the closest prior art of record fails to disclose a frequency measurement circuit comprising: a time-to-digital conversion circuit that generates first time difference data indicating a time difference between a first timing at which the first counter starts counting of the pulse number of the reference clock signal and a second timing at which the second counter starts counting of the pulse number of the measurement target clock signal, and second time difference data indicating a time difference between a third timing at which the first counter ends counting of the pulse number of the reference clock signal and a fourth timing at which the second counter ends counting of the pulse number of the measurement target clock signal; and a calculation circuit that performs calculation based on the second count data, the first time difference data, and the second time difference data and generates frequency data indicating a frequency of the measurement target clock signal in combination with the rest of the limitations of the base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sudo (US 11070212) discloses a circuit including a time-to-digital conversion circuit and a calculation circuit that performs calculation based on first and second time difference data.  Todorokihara (US 10707891) discloses a calculation circuit including a time to digital converter that generates multiple time difference data outputs based on a count value and a clock signal, the output of the time to digital converter is further connected to a correction circuit.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741. The examiner can normally be reached M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA F COX/Primary Examiner, Art Unit 2849